Order and judgment dismissing the complaint in this action to recover for legal services rendered to the former temporary administrator of a decedent’s estate, unanimously affirmed, without costs or disbursements, and without prejudice to plaintiffs’ right to seek any relief which may be available to them, if any, in the Surrogate’s Court. This action should not have been brought in the Supreme Court and plaintiffs should be relegated to their remedies, if any, in the Surrogate’s Court. Concur — Eager, J. P., Steuer, Capozzoli, MeGivern and McNally, JJ.